Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the SiC Substrate (Claim 1-3); epitaxial layer stacked (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the bar-shaped stacking faults on the first surface of the SiC substrate is equal to or less than 1/4 of the first surface area of the SIC substrate, since the drawing and specification fail to show or how to calculated the claimed limitation for one to replicate the invention. Claims 2-3 are rejected because they depend on rejected Claim 1.
	In claim 3, it is unclear how the density of the bar-shaped stacking faults on the first surface of the SiC substrate is equal to or less than 10 pieces/cm2 , since the specification is unclear how the density of the stacking faults are calculated on the substrate to come-up with the equal to or less than 10 pieces/cm2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawara (2018/0082841).
Claim 1
 	Tawara (2018/0082841) discloses a SiC substrate (Para. 0011; silicon carbide substrate); and an epitaxial layer stacked on a first surface of the SiC substrate (Para. 0011; epitaxial layer provided on front of silicon carbide substrate), wherein an area occupied by bar-shaped stacking faults on the first surface of the SiC substrate is identified (See Fig. 6), and the area occupied by bar-shaped stacking faults on the first surface of the SiC substrate is equal to or less than 1/4 of the first surface area of the SIC substrate (See Fig. 6, Para. 0005; Fig. 6 clearly show that the faults are less than ¼ of the surface area of the substrate).  
Claim 2
 	Tawara (2018/0082841) discloses locations of the bar-shaped stacking faults on the first surface of the SiC substrate are identified (See Fig. 6; Para. 0005).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawara (2018/0082841).
Claim 3
	Tawara (2018/0082841) discloses the claimed invention except for a density of the bar-shaped stacking faults on the first surface of the SiC substrate is equal to or less than 10 pieces/cm2. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Tawara (2018/0082841) with a density of the bar-shaped stacking faults on the first surface of the SiC substrate is equal to or less than 10 pieces/cm2 since it was well known in the art that having less stacking faults increases the quality of the substrate and producing more yield. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
On page 1 of the remarks the applicant respectfully takes the position with regards to the drawing object that a SiC Substrate and epitaxial layer stacked thereon are conventional features where the description in the drawing is not necessary for understanding by one skilled in the art. See MPEP 608.02. The office respectfully takes the position that these features are critical in understanding the invention since applicant claims only stacked faults are located on the Sic substrate and therefore the objection to the drawing stand as indicated in the non-final rejection.

 	On pages 3-4 of the remarks applicant takes the position that the "bar-shaped stacking faults" according to Claim 1 are bar-shaped stacking faults existing on a SiC substrate, whereas bar-shaped stacking faults disclosed in Tawara exist on a SiC epitaxial wafer. Tawara discloses bar-shaped stacking faults existing on a SiC epitaxial wafer, but Tawara does not disclose bar-shaped stacking faults existing on a SiC substrate.  As such, claims 1 and 2 are novel over Tawara, and claim 3 unobvious over Tawara. The office respectfully takes the position that the claim limitations indicate that an epitaxial layer is stacked on a first surface of the SiC substrate, therefore how can bar-shaped stacking faults only exist on the Sic substrate when the claim limitation clearly states an epitaxial layer is stacked on a first surface of the SiC substrate. Applicant’s argument respectfully make the claim limitations unclear and therefore claims 1-3 clearly read on the presented claim limitations and remain rejected as indicated in the non-final office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 30, 2021